Case: 15-50144      Document: 00513344264         Page: 1    Date Filed: 01/15/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-50144
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         January 15, 2016
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

ABELARDO MEJIA-JAIMES, also known as Abelardo Jaimes, also known as
Abelardo M. Jaimes,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:13-CR-284-2


Before KING, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM: *
       Abelardo Mejia-Jaimes appeals his convictions for (1) conspiring to
possess with intent to distribute (a) five kilograms or more of a mixture and
substance containing cocaine, (b) one kilogram or more of a mixture and
substance containing heroin, and (c) 500 grams or more of a mixture and
substance containing methamphetamine, and (2) conspiring to commit money



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-50144    Document: 00513344264     Page: 2   Date Filed: 01/15/2016


                                 No. 15-50144

laundering. He argues that the evidence adduced at trial was not sufficient to
prove that he knowingly intended to join the drug and money laundering
conspiracies at issue and that the district court erred by excluding testimony
from co-defendant Jose Yuviel Tavera Ugarte (Yuviel) that Mejia-Jaimes
lacked the requisite knowledge and intent.
      Assuming without deciding that Mejia-Jaimes adequately preserved his
sufficiency arguments below, we review the denial of his motion for a judgment
of acquittal de novo, “assess[ing] whether a reasonable jury could have properly
concluded, weighing the evidence in a light most deferential to the verdict
rendered by the jury, that all of the elements of the crime charged had been
proven beyond a reasonable doubt.” United States v. Hope, 487 F.3d 224, 227
(5th Cir. 2007) (internal quotation marks and citation omitted).           “The
assessment of the weight of the evidence and the determination of the
credibility of the witnesses is solely within the province of the jury.” United
States v. Sanchez, 961 F.2d 1169, 1173 (5th Cir. 1992). “[C]ircumstances
altogether inconclusive, if separately considered, may, by their number and
joint operation, especially when corroborated by moral coincidences, be
sufficient to constitute conclusive proof.” United States v. Vasquez, 677 F.3d
685, 692 (5th Cir. 2012) (internal quotation marks, citations, and emphasis
omitted).
      As Mejia-Jaimes concedes the existence of an agreement to violate
narcotics laws, we must consider with regard to the drug conspiracy conviction
only whether he knew of the drug agreement and voluntarily participated in
it. United States v. Valdez, 453 F.3d 252, 256-57 (5th Cir. 2006). Similarly,
because he concedes the existence of an agreement to launder money, we need
consider only whether Mejia-Jaimes joined that agreement knowing its
purpose and with the intent to further the illegal purpose. See United States



                                       2
    Case: 15-50144     Document: 00513344264      Page: 3     Date Filed: 01/15/2016


                                  No. 15-50144

v. Threadgill, 172 F.3d 357, 366 (5th Cir. 1999).           In light of the copious
testimonial and documentary record evidence from which the jury could infer
Mejia-Jaimes’s knowledge of, and participation in, the conspiracies—
including, but not limited to, evidence that he was present at stash houses,
helped procure a vehicle used in the drug conspiracy, purchased bus tickets
under false names for members of the drug conspiracy, and deposited drug
proceeds in an effort to conceal them from law enforcement—the district court
did not err by denying Mejia-Jaimes’s motion for a judgment of acquittal. See
Hope, 487 F.3d at 227. Nor did the district court commit reversible error by
excluding certain testimony from Yuviel regarding whether Mejia-Jaimes was
aware of the drug conspiracy; the jury heard numerous other assertions by
Yuviel that Mejia-Jaimes was innocent and unknowledgeable. See United
States v. Ebron, 683 F.3d 105, 133 (5th Cir. 2012); United States v. Skipper, 74
F.3d 608, 612 (5th Cir. 1996) (holding that any error is harmless unless, in
light of the entire proceedings, it contributed to the jury’s verdict).
      AFFIRMED.




                                         3